Citation Nr: 0723269	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  02-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for asbestosis, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 2004, February 2005, and July 2006, the Board remanded 
this case to cure a procedural deficit and for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.   

A motion to advance this case on the docket was granted by 
the Board in February 2005.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's asbestosis is not manifested by a forced vital 
capacity (FVC) of less than 75 percent of predicted value or 
a diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of less than 66 percent of 
predicted value.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for asbestosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the Appeals Management Center (AMC) 
provided the veteran with the notice required under the VCAA 
and the implementing regulation, to include notice that he 
should submit any pertinent evidence in his possession, by a 
letter mailed in June 2004, after the originating agency's 
initial adjudication of the claim.  The veteran was also 
provided with the requisite notice with respect to the 
effective-date element of his claim in a March 2006 
supplemental statement of the case.  

In regard to VA's duty to assist, the Board recognized that 
prior pulmonary function tests in May 2001 and January 2004 
were inadequate for rating purposes as the test reports did 
not include the DLCO (SB) percent predicted.  Also, the March 
2005 VA examination report failed to note any testing was 
conducted.  Therefore, the Board remanded the claim in July 
2006 for purposes of conduction of additional pulmonary 
function testing to include ascertaining the DLCO (SB) 
percent predicted.  The report on the requested March 2007 VA 
examination notes that the examiner was unable to test the 
veteran's lung volumes because the veteran could not stay on 
the mouthpiece.  Consequently, the Board must use the current 
medical evidence of record to evaluate the severity of the 
veteran's disability.   

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claim in May 2007.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 92006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

In the instant appeal, the veteran is in receipt of a 10 
percent rating, which represents the initial rating 
assignment.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(providing that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

The veteran's service-connected asbestosis is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6833, which references the 
general rating formula for interstitial lung disease based 
upon pulmonary function studies by spirometry readings.  
Under these criteria, a 10 percent evaluation for asbestosis 
requires a FVC of 75- to 80-percent predicted or a DLCO (SB) 
of 66- to 80-percent predicted.  A 30 percent evaluation is 
warranted with an FVC of 65- to 74-percent predicted or DLCO 
(SB) of 56- to 65-percent predicted.  

Diagnostic Code 6833 is not explicit as to whether pulmonary 
function test results before or after bronchodilator therapy 
are the bases of the rating.  However, the supplementary 
information published with promulgation of the current rating 
criteria, in effect at all times relevant to this appeal, 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  See Schedule for Rating Disabilities; 
Respiratory System, 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(providing that VA assesses pulmonary function after 
bronchodilation).

Analysis

The service medical records are only significant for a bout 
of pneumonia in February 1946.  

After service, a May 1961 VA examination report shows that 
the veteran complained that he had experienced chest pain and 
shortness of breath ever since his in-service bout with 
pneumonia.  The exam was normal.

Private and VA treatment records dated throughout the years 
show that the veteran at times complained of shortness of 
breath.  In January 1997, the veteran reported that he had 
shortness of breath and chest pressure after walking more 
than one mile; he was no longer able to walk four miles.  

The May 2001 VA examination report shows that the veteran 
complained of occasional chest pains and shortness of breath.  
He denied that he limited his activity because of shortness 
of breath.  The physical examination revealed isolated dry 
rales at the left base in his lung fields.  He had bronchial 
breathing throughout both lung bases.  No wheezes or rhonchi 
were heard.  The examiner provided an impression of 
asbestosis.  Pulmonary function testing showed a pre-
bronchodilator FVC of 78 percent predicted and a post-
bronchodilator FVC of 85 percent predicted.  The examiner 
described that the veteran put forth a good effort and noted 
that the veteran had mild restrictive disease.  X-rays 
revealed diffuse pleural thickening and no evidence of 
pleural effusion.  

An April 2002 private medical report on a computerized 
tomography (CT) scan notes an impression of calcified pleural 
plaques in keeping with prior asbestos exposure.  A July 2002 
private radiologic examination report notes an impression of 
asbestosis, probable chronic disease accounting for bilateral 
chest nodularity.  

In January 2004, on VA pulmonary function testing, the 
examiner reported that the veteran was unable to do the 
effort consistently.  It was reported that the veteran 
achieved an FVC of 75.4 percent predicted.  It was not 
indicated whether this effort was pre- or post-
bronchodilator.  

The March 2005 VA examination report notes that the veteran 
was not being treated for any active lung disease and had not 
been admitted for any lung-related problem.  The veteran 
reported that he could walk around one mile before 
experiencing shortness of breath.  He complained of an early 
morning cough productive of white sputum.  The physical 
examination revealed a slight decrease in breath sounds in 
the lung base.  Only the January 2004 findings from the 
pulmonary function test were referenced by the examiner.  The 
examiner compared chest X-rays studies conducted in December 
2003 and October 2002.  The examiner provided an assessment 
of benign asbestos pleural disease without any significant 
pulmonary limitation.  

A February 2006 private medical report on a CT scan of the 
chest continued to note an impression of asbestos plaques, 
and in a March 2006 letter, Dr. M.L. maintained that the 
veteran had a permanent total body disability of at least 25 
percent related to his asbestosis.  

The March 2007 VA examination report notes the same history 
as reported in the March 2005 VA examination report.  In 
addition, the veteran reported that he experienced mild 
dyspnea on exertion with climbing hills, dancing, or climbing 
stairs-which he maintained had worsened since 2005.  The 
examiner reported that he was unable to test the veteran's 
lung volumes because the veteran could not stay on the 
mouthpiece.  The values reported did not include the FVC or 
DLCO (SB).  The examiner concluded that the veteran had 
benign pleural plaques related to past asbestos exposure.  
The examiner noted that the veteran functioned well and that 
there had not been much change symptomatically in two years.  
The examiner reported that the veteran's spirometric numbers 
looked disproportionately worse, but maintained that this 
seemed to be artificial and related to effort.  

Diagnostic Code 6833 requires an FVC of less than 75 percent 
predicted or a DLCO (SB) of less than 66 percent predicted 
for a 30 percent evaluation.  As set forth above, the 
pulmonary function tests fail to show that the veteran meets 
either of the criteria for a 30 percent disability rating.  
The March 2007 VA examiner did not indicate that the 
veteran's inability to stay on the mouthpiece was on account 
of his asbestosis.  Although the veteran maintained that his 
symptoms had worsened since 2005, the VA examiner maintained 
that his symptomatology remained relatively unchanged for the 
past two years.  At that time, the March 2005 VA examiner 
reported that the veteran did not exhibit any significant 
pulmonary limitation.  As for Dr. M.L.'s March 2006 letter, 
he provided no supporting rationale or relevant clinical 
findings for his conclusion that the veteran's asbestosis was 
25 percent disabling.  Thus, the Board finds that an initial 
rating in excess of 10 percent under Diagnostic Code 6833 is 
not warranted for the veteran's asbestosis.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher initial rating but has found 
none.  The Board has also considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2006).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
service-connected asbestosis and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the service-connected asbestosis 
would be in excess of that contemplated by the assigned 
rating.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

An initial rating in excess of 10 percent for asbestosis is 
denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


